Case 2:21-cv-07279-MWF-SK Document 11 Filed 09/13/21 Page 1 of 1 Page ID #:36


                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES—GENERAL

Case No. CV 21-7279-MWF (SKx)                  Date: September 13, 2021
Title:   United States of America v. $1,083,740.00 in U.S. Currency, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                           Court Reporter:
          Rita Sanchez                            Not Reported

          Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
          None Present                            None Present

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE: FILING
                           NOTICE OF RELATED CASES

      The government initiated this civil forfeiture action on September 10, 2021.
(Complaint (Docket No. 1)). It appears to the Court that this action may be related
to United States of America v. U.S. Private Vaults, Inc., et al., CR 21-106 MCS.

      Pursuant to General Order 21-01, “[p]arties must promptly file a Notice of
Related Cases in the following circumstances:

      Whenever a civil forfeiture case and a criminal case: (1) arise from
      the same or a closely related transaction, happening, or event; (2) call
      for determination of the same or substantially related or similar
      questions of law and fact; or (3) involve one or more defendants from
      the criminal case in common and would entail substantial duplication
      of labor if heard by different judges.

G-O 21-01, II.I.1.c (emphasis added).

       Accordingly, the government is ORDERED to show cause, in writing, on or
before September 17, 2021, why the government failed to follow the General
Order requiring the filing of a Notice of Related Cases with respect to this action.
Or, if appropriate, the government is ORDERED to file a Notice of Related Cases
on or before September 17, 2021.

      IT IS SO ORDERED.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
